Citation Nr: 0622140	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  03-24 612	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 15, 1947 rating decision which denied entitlement to 
service connection for psychoneurosis.



REPRESENTATION

Moving party represented by:  David M. Glasser, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

This combat veteran of World War II had active service from 
November 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  The veteran appeals the February 2002 rating 
decision that (1) declined to find clear and unmistakable 
error in an August 15, 1947, rating decision denying service 
connection for psychoneurosis, and (2) denied an effective 
date earlier than April 7, 1997, for PTSD.

In a June 2005 decision, the Board determined that the 
veteran's only possible means of being granted an earlier 
effective date for the grant of service connection for post-
traumatic stress disorder (PTSD) was through a finding of 
clear and unmistakable error in a previous rating decision.  
As such, the issue has been characterized as reflected 
above.

In the June 2005 decision, the Board denied the veteran's 
claim that there had been clear and unmistakable error in the 
August 15, 1947 RO decision.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties filed a Joint Motion for Remand with the Court in 
January 2006.  The Court issued an Order in February 2006, 
granted the Joint Motion and vacated the Board's June 2005 
decision with respect to the issue of clear and unmistakable 
error in the August 15, 1947 rating decision.


FINDINGS OF FACT

1.  Service connection for psychoneurosis was denied in a 
rating decision of August 15, 1947.  The veteran did not 
appeal that decision.

2.  The veteran has not alleged specific errors of fact or 
law in the prior rating decision dated August 15, 1947, that 
denied service connection for psychoneurosis.

CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 3.105(a) (2005); Simmons v. Principi, 
17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and of the implementing 
regulations codified in part at 38 C.F.R. § 3.159, are not 
applicable to the instant claims of CUE.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001).  As noted in Livesay, clear and 
unmistakable error claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A 
claim based on clear and unmistakable error is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging clear and 
unmistakable error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision.  Livesay, 
15 Vet. App. at 178-179.  Moreover, that litigant has the 
burden of establishing such error on the basis of the 
evidence then of record.  Id.

Factual Background

In December 1946, the veteran submitted a claim of 
entitlement to service connection for disorders of the skin, 
eyes and ears.  In February 1947 and May 1947, the claims 
were denied.  In an affidavit from a doctor dated in April 
1947, the notation psychoneurosis, anxiety type, was made.  
In July 1947, the veteran underwent VA neuropsychiatric 
examination, during which the veteran reported he became 
nervous after combat.  He admitted being scared, fearful, 
startled and tearful.  The diagnosis was psychoneurosis, 
anxiety type. By way of a rating decision dated August 15, 
1947, the RO denied service connection for psychoneurosis 
based on the finding that the condition was not incurred in 
service.  The veteran was informed of the decision by letter 
dated August 26, 1947.  He did not appeal.

In October 1966, the veteran wrote a letter to his 
congressman telling him about difficulties he was having 
with VA.  He mentioned his nervous condition along with 
several other conditions, including his back condition.  The 
congressman forwarded the letter to VA and asked for a 
status report.  In November 1966, the VA service center 
manager responded to the congressman's letter, explaining 
that the veteran could reopen his claim for service 
connection for a nervous condition with new and material 
evidence.  

The next document in the record is a letter from the veteran 
regarding his alleged back condition, dated in October 1972.

The next relevant communication in the claims folder is an 
April 1997 claim of entitlement to service connection for 
PTSD.  A VA mental health examination conducted in November 
1998 yielded a diagnosis of PTSD.  In June 1997, the RO 
granted service connection for PTSD, based on the 1997 
diagnosis and the noted status as a combat veteran, and 
assigned a 50 percent rating, effective from April 7, 1997, 
the date of claim.

The veteran disagreed with the effective date assigned in 
November 1997.  In December 1997, the RO issued a rating 
decision denying an earlier effective date than April 1997 
for service connection for PTSD.  The veteran did not 
appeal.

As noted earlier, in December 2001, the veteran, through his 
attorney, filed a claim in which he alleged CUE in the 
August 1947 rating action denying service connection for 
psychoneurosis.  The veteran submitted a report from Robin 
N. Wooten, M.D., dated in September 2001, to support his 
claim.  Dr. Wooten observed essentially that the veteran's 
current PTSD had been present since service.  The doctor 
cited the diagnosis of psychoneurosis in 1947, approximately 
two years after discharge, as evidence of the presence of 
the same condition.

Parenthetically, the Board notes that the veteran initially 
appeared to allege that the VA statement to the veteran's 
congressman in 1966 was a final decision which could be 
revised based on CUE.  However, the RO properly responded to 
that communication and the Board notes that the veteran's 
statement did not constitute a formal claim, nor did the 
response constitute a final decision.  The Board emphasizes 
that the term claim is and has been at all relevant times 
defined as follows: Claim-Application means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2005).  As noted, there was no 
follow-up evidence or argument from the veteran to VA 
regarding a mental health claim until about 30 years after 
the veteran sent that letter to his congressman.

On appeal, the veteran maintains, in essence, that there was 
clear and unmistakable error in the prior RO decision 
because he has the same condition now that he had in 1947.

Analysis

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2005). To establish a valid CUE claim, a 
veteran must show that either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "' [C]lear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-4.  "It must always be remembered that 
CUE is a very specific and rare kind of 'error. '"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test for 
determining when there was CUE present in a prior decision:  
(1) Either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell, 3 Vet. App. at 
313-14.

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).

Moreover, in DAV v. Gober, 234 F.3d 682, 699 (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the rule codified at 
38 C.F.R. § 20.1404(b) regarding the pleading requirements 
for a motion alleging clear and unmistakable error in a 
Board decision.  As revised following issuance of the DAV 
decision, the amended section 20.1404(b) left intact the 
legal standard necessary to plead error, but eliminated the 
more stringent denial-of-motion criteria and replaced it 
with language stating that insufficient pleadings would be 
"dismissed without prejudice to refiling".  See 66 Fed. Reg. 
35903 (July 10, 2001).

Thereafter, in Simmons v. Principi, 17 Vet. App. 104 (2003), 
the Court extended the ruling in DAV v. Gober to RO rating 
decisions challenged on the grounds of clear and 
unmistakable error.  It held that to the extent its case law 
"can be read to hold that it is permissible to deny, rather 
than dismiss without prejudice [to refiling], a CUE [clear 
and unmistakable error] claim as to a prior final RO 
decision because an appellant failed to meet pleading 
specifications, such opinions have been overruled by DAV v. 
Gober, supra."  Simmons, 17 Vet. App. at 114.

The veteran maintains that he has had PTSD or whatever the 
disease process was called before it was recognized as a 
diagnostic entity in 1980, since service, and that it was 
CUE to find otherwise and deny service connection.  This is 
the sum and total of the argument and allegations presented 
to support his claim.  He has cited no law or regulations 
relevant to such a claim and has not argued that any 
statutory or regulatory provisions were incorrectly applied.  
Moreover, he has not articulated any error of fact committed 
on the part of the RO in conjunction with the prior rating 
decision, let alone presented an allegation with the 
specificity required to demonstrate CUE on its face.  He has 
not provided persuasive reasons explaining why the result of 
the final RO rating decisions would have been manifestly 
different but for the alleged error.  He simply has not 
alleged that the facts contained in the record at the time 
of the prior rating decision were incorrect in any manner.  
At best, the veteran's statements amount to no more than a 
broad allegation of a failure to follow the regulations, or 
a general, unspecific error, or disagreement with how the RO 
weighed or evaluated the evidence, which cannot form the 
basis of a valid CUE claim.  Moreover, the opinion of the 
doctor dated in September 2001 or thereafter is not 
probative as to CUE, as the determination of CUE must be 
based on the record at the time the decision was made.

Therefore, a claim of CUE in the prior rating decision has 
not been pled with sufficient specificity to raise a valid 
claim.  He has not alleged an error of law or fact.  In 
essence, the veteran feels that he should have been granted 
service connection for PTSD prior to April 1997 based on 
error in August 1947.  However, the Board stresses he has 
not pointed to any error of fact or any error in the 
application of the law which is such that it would compel 
the conclusion that the result would have been manifestly 
different but for the error.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals






